                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 1 of 9


                                                                                              1 J. GARY GWILLIAM (SBN. 33430)
                                                                                                JAYME L. WALKER (SBN. 273159)
                                                                                              2 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER

                                                                                              3 1999 Harrison St., Suite 1600,
                                                                                                Oakland, CA 94612
                                                                                              4 Phone: (510) 832-5411
                                                                                                Fax: (510) 832-1918
                                                                                              5 Email: ggwilliam@giccb.com
                                                                                                        jwalker@giccb.com
                                                                                              6

                                                                                              7 MICHAEL E. CARDOZA (SBN 52264)
                                                                                                The Cardoza Law Offices
                                                                                              8 1407 Oakland Blvd. Ste 200
                                                                                                Walnut Creek, CA 94596
                                                                                              9 Telephone: (925) 274-2900
                                                                                                Facsimile: (925) 274-2910
                                                                                             10

                                                                                             11 Attorneys for Plaintiffs
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                JOHN AND ROSE BAUER
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13
                                                                                                                             UNITED STATES DISTRICT COURT
                                                     A Professional Corporation




                                                                                             14
                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                        ATTORNEYS AT LAW




                                                                                             15
                                                                                                                                        San Francisco Division
                                                                                             16

                                                                                             17 JOHN BAUER, an individual and as         Case No.: 3:19-cv-04593-LB
                                                                                                Successor in Interest of Jacob Bauer,
                                                                                             18 deceased; ROSE BAUER, an individual and [ASSIGNED FOR ALL PURPOSES TO THE
                                                                                                as Successor in Interest of Jacob Bauer, HON. LAUREL BEELER]
                                                                                             19 deceased;
                                                                                                                                         [REDACTED]
                                                                                             20                Plaintiffs,                DECLARATION OF JAYME L. WALKER
                                                                                                                                         IN SUPPORT OF PLAINTIFFS JOHN AND
                                                                                             21 vs.                                      ROSE BAUER’S OPPOSITION TO
                                                                                             22 CITY OF PLEASANTON; BRADLEE              DEFENDANTS’ MOTION FOR SUMMARY
                                                                                                                                         JUDGMENT
                                                                                                MIDDLETON; JONATHAN CHIN;
                                                                                             23 RICHARD TROVAO; STEVEN
                                                                                                                                         Date: April 8, 2021
                                                                                             24 BENNETT; ALEX KOUMISS; JASON             Time: 9:30 a.m.
                                                                                                KNIGHT; MARTY BILLDT; DAVID
                                                                                             25 SPILLER; and DOES 1 to 50, inclusive;    Dept.: Courtroom B – 15th Floor (San Francisco)
                                                                                                                                         Judge: Hon. Laurel Beeler
                                                                                             26                Defendants.
                                                                                                                                         Trial Date: July 19, 2021
                                                                                             27                                          Date Removed: August 7, 2019
                                                                                             28                                          Complaint Filed: June 20, 2019



                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ                            CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 2 of 9


                                                                                              1          I, Jayme L. Walker, declare and state as follows:

                                                                                              2          1.       I am an attorney duly licensed to practice law before all courts of the State of

                                                                                              3 California and a partner with Gwilliam, Ivary, Chiosso, Cavalli & Brewer, P.C., counsel for

                                                                                              4 plaintiffs John and Rose Bauer. All of the facts set forth herein are based on my personal

                                                                                              5 knowledge and/or my examination of records that are kept by my firm in the regular course of

                                                                                              6 business. If called as a witness, I could testify competently thereto.

                                                                                              7          2.       Attached hereto as Exhibit A is a true and correct copy of selected portions of the

                                                                                              8 Deposition of John Bauer.

                                                                                              9          3.       Attached hereto as Exhibit B is a true and correct copy of selected portions of the

                                                                                             10 Deposition of Rose Bauer.

                                                                                             11          4.       Attached hereto as Exhibit C is a true and correct copy of the Expert Witness
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Report of John J. Ryan.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13          5.       Attached hereto as Exhibit C-1 is a true and correct copy of a recording of the
                                                     A Professional Corporation




                                                                                             14 phone call to the Pleasanton Police Department from Karen (Raley’s employee), made on August
                                                        ATTORNEYS AT LAW




                                                                                             15 1, 2018, Bates number PPD 234.

                                                                                             16          6.       Attached hereto as Exhibit C-2 is a true and correct copy of selected portions of

                                                                                             17 the body camera footage of Officer Bradlee Middleton capturing his interaction with Raley’s

                                                                                             18 employees, Bates number PPD 370.

                                                                                             19          7.       Attached hereto as Exhibit C-3 is a true and correct copy of selected portions of

                                                                                             20 the body camera footage of Officer Bradlee Middleton capturing his initial interaction with Jacob

                                                                                             21 Bauer, Bates number PPD 370.

                                                                                             22          8.       Attached hereto as Exhibit D is a true and correct copy of selected portions of the

                                                                                             23 Deposition of Bradlee Middleton.

                                                                                             24          9.       Attached hereto as Exhibit D-8 is a true and correct copy of Exhibit 8 to the

                                                                                             25 Deposition of Bradlee Middleton, a copy of the Call for Service Detail Report – CFS 287, Bates

                                                                                             26 numbers PPD002468 – PPD002486.

                                                                                             27 ///

                                                                                             28 ///


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          1                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 3 of 9


                                                                                              1          10.      Attached hereto as Exhibit D-7 is a true and correct copy of Exhibit 7 to the

                                                                                              2 Deposition of Bradlee Middleton, a copy of the Pleasanton Police Department Policy 419 –

                                                                                              3 Crisis Intervention Incidents.

                                                                                              4

                                                                                              5

                                                                                              6

                                                                                              7          12.      Attached hereto as Exhibit D-11 is a true and correct copy of Exhibit 11 to the

                                                                                              8 Deposition of Bradlee Middleton, a copy of the Axon Taser CEW Annual Conducted Ener

                                                                                              9 Weapon (CEW) User Update.

                                                                                             10          13.      Attached hereto as Exhibit D-12 is a true and correct copy of Exhibit 12 to the

                                                                                             11 Deposition of Bradlee Middleton, a copy of the Pleasanton Police Department Policy 300 – Use
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 of Force, Bates numbers PPD000440 – PPD000484.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13          14.      Attached hereto as Exhibit as Exhibit D-13 is a true and correct copy of Exhibit
                                                     A Professional Corporation




                                                                                             14 13 to the Deposition of Bradlee Middleton, a copy of the performance evaluation of Officer
                                                        ATTORNEYS AT LAW




                                                                                             15 Bradlee Middleton.

                                                                                             16          15.      Attached hereto as Exhibit E is a true and correct copy of selected portions of the

                                                                                             17 Deposition of Jonathan Chin.

                                                                                             18          16.      Attached hereto as Exhibit E-3 is a true and correct copy of Exhibit 3 to the

                                                                                             19 Deposition of Jonathan Chin, selected portions of the body camera footage of Officer Jonathan

                                                                                             20 Chin capturing his initial interaction with Jacob Bauer, Bates number PPD 383.

                                                                                             21          17.      Attached hereto as Exhibit E-5 is a true and correct copy of Exhibit 5 to the

                                                                                             22 Deposition of Jonathan Chin, selected portions of the body camera footage of Sergeant Jason

                                                                                             23 Knight capturing police restraining Jacob Bauer, Bates number PPD 390.

                                                                                             24          18.      Attached hereto as Exhibit E-6 is a true and correct copy of Exhibit 6 to the

                                                                                             25 Deposition of Jonathan Chin, the performance evaluation of Officer Jonathan Chin.

                                                                                             26          19.      Attached hereto as Exhibit F is a true and correct copy of the Expert Witness

                                                                                             27 Report of William M. Harmening titled “Force Analysis.”

                                                                                             28          20.      Attached hereto as Exhibit F-1 is a true and correct copy of the California


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          2                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 4 of 9


                                                                                              1 Commission on Peace Officer Standards and Training, Basic Course Workbook Series, Student

                                                                                              2 Materials, Learning Domain 37, People with Disabilities, Version 6.0.

                                                                                              3          21.      Attached hereto as Exhibit F-2 is a true and correct copy of the California

                                                                                              4 Commission on Peace Officer Standards and Training, Basic Course Workbook Series, Student

                                                                                              5 Materials, Learning Domain 15, Law of Arrests, Version 4.13.

                                                                                              6

                                                                                              7

                                                                                              8

                                                                                              9          23.      Attached hereto as Exhibit G is a true and correct copy of selected portions of the

                                                                                             10 Deposition of Eric (Marty) Billdt.

                                                                                             11          24.      Attached hereto as Exhibit H is a true and correct copy of selected portions of the
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 Deposition of Jason Knight.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13          25.      Attached hereto as Exhibit H-18-A is a true and correct copy of a clip of Exhibit
                                                     A Professional Corporation




                                                                                             14 18 to the Deposition of Jason Knight, selected portions of the body camera footage of Sergeant
                                                        ATTORNEYS AT LAW




                                                                                             15 Jason Knight capturing Officer Jonathan Chin hitting Jacob Bauer, Bates number PPD 390.

                                                                                             16          26.      Attached hereto as Exhibit H-18-B is a true and correct copy of a clip of Exhibit

                                                                                             17 18 to the Deposition of Jason Knight, selected portions of the body camera footage of Sergeant

                                                                                             18 Jason Knight capturing the four (4) minutes of pressure placed on Jacob Bauer’s neck by police

                                                                                             19 officers, Bates number PPD 390.

                                                                                             20          27.      Attached hereto as Exhibit I is a true and correct copy of selected portions of the

                                                                                             21 Deposition of Richard Trovao.

                                                                                             22          28.      Attached hereto as Exhibit I-11-A is a true and correct copy of Smart Use

                                                                                             23 Considerations Hand out CEW Study Aid.

                                                                                             24          29.      Attached hereto as Exhibit I-19 is a true and correct copy of Exhibit 21 to the

                                                                                             25 Deposition of Richard Trovao, selected portions of the body camera footage of Officer Richard

                                                                                             26 Trovao capturing Jacob Bauer being Tased, Bates number PPD 273.

                                                                                             27

                                                                                             28


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          3                           CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 5 of 9


                                                                                              1

                                                                                              2          31.      Attached hereto as Exhibit I-21 is a true and correct copy of Exhibit 21 to the

                                                                                              3 Deposition of Richard Trovao, selected portions of the body camera footage of Officer Steven

                                                                                              4 Bennett capturing Jacob Bauer being Tased and hit with a baton, Bates number PPD 368.

                                                                                              5          32.      Attached hereto as Exhibit I-22 is a true and correct copy of Exhibit 22 to the

                                                                                              6 Deposition of Richard Trovao, selected portions of the body camera footage of Sergeant Eric

                                                                                              7 (Marty) Billdt capturing Jacob Bauer being stomped on by police officers, Bates number PPD

                                                                                              8 378.

                                                                                              9          33.      Attached hereto as Exhibit J is a true and correct copy of the Expert Witness

                                                                                             10 Report of Michael D. Freeman, MedDR, PhD, MScFMS, MPH, FAAGS, FACE.

                                                                                             11          34.      Attached hereto as Exhibit J-1 is a true and correct copy of selected portions of
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 the body camera footage of Sergeant Benjamin Sarasua capturing Jacob Bauer stating “I can’t
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13 breathe,” Bates number PPD 396.
                                                     A Professional Corporation




                                                                                             14          35.      Attached hereto as Exhibit K is a true and correct copy of the Expert Witness
                                                        ATTORNEYS AT LAW




                                                                                             15 Report of Laura D. Knight, MD.

                                                                                             16          36.      Attached hereto as Exhibit L is a true and correct copy of the Expert Witness

                                                                                             17 Report of Daniel Wohlgelernter, MD.

                                                                                             18          37.      Attached hereto as Exhibit M is a true and correct copy of selected portions of

                                                                                             19 the Deposition Rodolfo Cesar Granados, Jr.

                                                                                             20          38.      Attached hereto as Exhibit N is a true and correct copy of selected portions of the

                                                                                             21 Deposition of Benjamin Joseph Sarasua, Jr.

                                                                                             22          39.      Attached hereto as Exhibit O is a true and correct copy of selected portions of the

                                                                                             23 Deposition of Dr. Michael Joseph Ferenc.

                                                                                             24          40.      Attached hereto as Exhibit O-42 is a true and correct copy of Exhibit 42 to the

                                                                                             25 Deposition of Dr. Michael Joseph Ferenc, a copy of the Alameda County Coroner’s Bureau

                                                                                             26 Coroner Investigator’s Report, Case Number 2018-02388, Bates numbers PPD 196-231.

                                                                                             27          41.      Attached hereto as Exhibit P is a true and correct copy of selected portions of the

                                                                                             28 Deposition of Sergeant Eric Gora.


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          4                          CASE NO. 3:19-CV-04593-LB
                                                                                                      Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 6 of 9


                                                                                              1          42.      Attached hereto as Exhibit Q is a true and correct copy of selected portions of the

                                                                                              2 Deposition of David Spiller.

                                                                                              3          43.      Attached hereto as Exhibit R is a true and correct copy of the Expert Witness

                                                                                              4 Report of Robert J. McFarlane, Forensic Image Analysis, titled “Summary of Audio/Video

                                                                                              5 Evidence Examination.”

                                                                                              6          44.      Attached hereto as Exhibit R-1 is a true and correct copy of Expert Witness

                                                                                              7 Robert J. McFarlane’s video matrix 2.

                                                                                              8          45.      Pursuant to the Stipulated Protective Order, ECF 23, Plaintiffs are filing Exhibits

                                                                                              9 D-13, E, E-6, F-E, I-24, and P conditionally under seal, as they have been designated as

                                                                                             10 confidential by Defendants.

                                                                                             11          I declare under penalty of perjury under the laws of the State of California that the
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                             12 foregoing is true and correct to the best of my knowledge.
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                             13          Executed on this _26_ day of March, 2021 in Oakland, California.
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                             15

                                                                                             16
                                                                                                                                         By: _/s/_Jayme L. Walker_______________
                                                                                             17                                              Jayme L. Walker, Esq.
                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          5                          CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 7 of 9


                                                                                              1                                   Bauer v. City of Pleasanton, et al.

                                                                                              2                                         Case No. C19-04593 LB

                                                                                              3     INDEX OF EXHIBITS IN SUPPPORT OF MOTION FOR SUMMARY JUDGMENT

                                                                                              4    Ex. No.      Description

                                                                                              5    A            Selected portions from the Deposition of John Bauer
                                                                                              6    B            Selected portions from the Deposition of Rose Bauer
                                                                                              7    C            Expert Witness Report of John J. Ryan
                                                                                              8    C-1          911 call to Pleasanton Police Department from Karen (Raley’s employee made on
                                                                                              9                 August 1, 2018, Bates number PPD 234
                                                                                             10    C-2          Selected portions of the body camera footage of Officer Bradlee Middleton, PPD
                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                                234
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                   C-3          Selected portions of the body camera footage of Officer Bradlee Middleton, PPD
                                                                                             13                 370
                                                     A Professional Corporation




                                                                                             14    D            Selected portions of the Deposition of Bradlee Middleton
                                                        ATTORNEYS AT LAW




                                                                                             15    D-8          Exhibit 8 to the Deposition of Bradlee Middleton, Call for Service Detail Report –
                                                                                             16                 CFS 287, Bates numbers PPD002468 – PPD002486
                                                                                             17    D-7          Exhibit 7 to the Deposition of Bradlee Middleton, Pleasanton Police Department
                                                                                             18                 Policy 419 – Crisis Intervention Incidents
                                                                                             19    D-9
                                                                                             20

                                                                                             21

                                                                                             22    D-11         Exhibit 11 to the Deposition of Bradlee Middleton, Axon Taser CEW Annual
                                                                                             23                 Conducted Ener Weapon (CEW) User Update
                                                                                             24    D-12         Exhibit 12 to the Deposition of Bradlee Middleton, Pleasanton Police Department
                                                                                             25                 Policy 300 – Use of Force, Bates numbers PPD000440
                                                                                             26
                                                                                                   D-13         Exhibit 13 to the Deposition of Bradlee Middleton, performance evaluation of
                                                                                             27
                                                                                                                Officer Bradlee Middleton
                                                                                             28
                                                                                                   E            Selected portions of the Deposition of Jonathan Chin


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ         1                         CASE NO. 3:19-CV-04593-LB
                                                                                                         Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 8 of 9


                                                                                              1
                                                                                                   E-3           Exhibit 3 to the Deposition of Jonathan Chin, selected portions of the body camera
                                                                                              2
                                                                                                                 footage of Officer Jonathan Chin, Bates number 383
                                                                                              3
                                                                                                   E-5           Exhibit 5 to the Deposition Jonathan Chin, selected portions of the body camera
                                                                                              4
                                                                                                                 footage of Sergeant Jason Knight, Bates number PPD 390
                                                                                              5
                                                                                                   E-6           Exhibit 6 to the Deposition of Jonathan Chin, performance evaluation of Officer
                                                                                              6
                                                                                                                 Jonathan Chin
                                                                                              7
                                                                                                   F             Expert Witness Report of William M. Harmening titled “Force Analysis”
                                                                                              8
                                                                                                   F-1           California Commission on Peace Officer Standards and Training, Basic Course
                                                                                              9
                                                                                                                 Workbook Series, Student Materials, Learning Domain 37, People with
                                                                                             10
                                                                                                                 Disabilities, Version 6.0
                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                   F-2           California Commission on Peace Officer Standards and Training, Basic Course
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                                 Workbook Series, Student Materials, Learning Domain 15:3, Law of Arrests,
                                                                                             13
                                                                                                                 Version 6.0
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                                   F-3
                                                                                             15

                                                                                             16
                                                                                                   G             Selected portions of the Deposition of Eric (Marty) Billdt
                                                                                             17
                                                                                                   H             Selected portions of the Deposition of Jason Knight
                                                                                             18
                                                                                                   H-18-A        Clip of Exhibit 18 to the Deposition of Jason Knight, selected portions of the body
                                                                                             19
                                                                                                                 camera footage of Sergeant Jason Knight, Bates number PPD 390
                                                                                             20
                                                                                                   H-18-B        Clip of Exhibit 18 to the Deposition of Jason Knight, selected portions of the body
                                                                                             21
                                                                                                                 camera footage of Sergeant Jason Knight, Bates number PPD 390
                                                                                             22
                                                                                                   I             Selected portions of the Deposition of Richard Trovao
                                                                                             23
                                                                                                   I-11-A        Smart Use Considerations Hand out CEW Study Aid
                                                                                             24
                                                                                                   I-19          Exhibit 21 to the Deposition of Richard Trovao, selected portions of the body
                                                                                             25
                                                                                                                 camera footage of Officer Richard Trovao capturing Jacob Bauer being Tased,
                                                                                             26
                                                                                                                 Bates number PPD 273
                                                                                             27

                                                                                             28    ///


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ          2                          CASE NO. 3:19-CV-04593-LB
                                                                                                       Case 3:19-cv-04593-LB Document 80-4 Filed 03/26/21 Page 9 of 9


                                                                                              1
                                                                                                   I-24
                                                                                              2

                                                                                              3
                                                                                                   I-21         Exhibit 21 to the Deposition of Richard Trovao, selected portions of the body
                                                                                              4
                                                                                                                camera footage of Officer Steven Bennett, Bates number PPD 378
                                                                                              5
                                                                                                   I-22         Exhibit 22 to the Deposition of Richard Trovao, selected portions of the body
                                                                                              6
                                                                                                                camera footage of Sergeant Eric (Marty) Billdt, Bates number PPD 378
                                                                                              7
                                                                                                   J            Expert Witness Report of Michael D. Freeman, MedDR, PhD, MScFMS, MPH,
                                                                                              8
                                                                                                                FAAGS, FACE
                                                                                              9
                                                                                                   J-1          Selected portions of body camera footage of Sergeant Benjamin Sarasua, Bates
                                                                                             10
                                                                                                                number PPD 396
                                                                                             11
GWILLIAM IVARY CHIOSSO CAVALLI & BREWER




                                                                                                   K            Expert Witness Report of Laura D. Knight, MD
                                                                                             12
                                          1999 Harrison St., Suite 1600, Oakland, CA 94612




                                                                                                   L            Expert Witness Report of Daniel Wohlgelernter, MD
                                                                                             13
                                                                                                   M            Selected Portions of the Deposition of Rodolfo Cesar Granados, Jr.
                                                     A Professional Corporation




                                                                                             14
                                                        ATTORNEYS AT LAW




                                                                                                   N            Selected Portions of the Deposition of Benjamin Joseph Sarasua, Jr.
                                                                                             15
                                                                                                   O            Selected Portions of the Deposition of Dr. Michael Joseph Ferenc
                                                                                             16
                                                                                                   O-42         Exhibit 42 to the Deposition of Dr. Michael Joseph Ferenc, a copy of the Alameda
                                                                                             17
                                                                                                                County Coroner’s Bureau Coroner Investigator’s Report, Case Number 2018-
                                                                                             18
                                                                                                                02388, Bates numbers PPD 196-231
                                                                                             19
                                                                                                   P            Selected portions of the Deposition of Sergeant Eric Gora
                                                                                             20
                                                                                                   Q            Selected portions of the Deposition of David Spiller
                                                                                             21
                                                                                                   R            Expert Witness Report of Robert J. McFarlane
                                                                                             22
                                                                                                   R-1          Expert Witness Robert J. McFarlane’s Video Matrix 2
                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                  WALKER DECL. ISO PLTFS.’ OPP TO MSJ         3                         CASE NO. 3:19-CV-04593-LB
